Citation Nr: 0927380	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-38 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal was previously before the Board in June 2007.  
The Board remanded the claim so that the Veteran could be 
provided with correct notice.  The case has been returned to 
the Board for further appellate consideration

The issue of entitlement to service connection for a right 
ankle disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2000 rating decision that denied a claim of 
entitlement to service connection for a right ankle 
disability was not appealed and is final.

2.  The evidence received since that February 2000 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right ankle disability 
and raises a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ankle 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition reopening the claim 
for service connection for a right ankle disability and 
remanding for additional development, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

Service connection for a right ankle disability was 
previously denied in February 2000.  Service connection was 
denied because the evidence did not show a nexus between the 
corroborated 1989 ankle sprain and the Veteran's current 
ankle disability.  The RO noted that service treatment 
records did not reflect an ankle injury as a result of the 
1991 truck accident.  In this regard, service treatment 
records indicate that the Veteran was checking the lights of 
a two ton truck when it backed into him and struck his right 
shoulder and he was knocked down.  Service treatment records 
show no complaints regarding the Veteran's right ankle at the 
time of being struck in April 1991 or in the following year.

Evidence associated with the claims file prior to the 
February 2000 decision included:  service treatment records 
which note a 1989 injury to the right ankle and an April 1991 
event where a truck struck the Veteran and injured his right 
shoulder and arm; a June 1994 x-ray from St. Vincent's 
Hospital which noted the possibility of early degenerative 
changes or a fibrous or early bony coalition; a May 1999 VA 
treatment record which noted that the Veteran first injured 
his ankle in service and that he sprained his ankle in 1992 
playing basketball; and a November 1999 VA examination.  The 
VA examiner noted that the Veteran had surgery on his ankle 
in September 1999.  The VA examiner then opined that the 
Veteran's current right ankle disability was more than likely 
related to the April 1991 in-service event of being struck by 
a truck.

Evidence associated with the claims folder after the February 
2000 decision includes:  statements from the Veteran that 
consistently claim that his right ankle injury is the result 
of truck incident; a 1998 VA treatment report where the 
Veteran indicated he had no gross injuries to his right 
ankle; several x-rays and MRIs of the Veteran's right ankle; 
a December 2003 VA examination where the examiner noted the 
Veteran's 1989 injury to his ankle and gave an impression of 
status post modified Bergstrom procedure with x-rays showing 
minimal degenerative changes with minimal soft tissue 
swelling; a March 2004 letter from a private physician (Dr. 
J.D.C.) who noted an anterior process fracture and a 
nonhealed fracture of the subtalar joint and provided an 
opinion that the trauma of being hit by the truck in service 
caused the Veteran's ankle injury; and Social Security 
Administration records which contain private and VA treatment 
records of the Veteran from 2004 to 2008.  Of importance, the 
private physician's March 2004 letter noted that the injury 
to the Veteran's ankle could not be degenerative in nature 
and that the truck incident was the only trauma in the 
Veteran's profile that the physician felt could cause the 
current disability.

The Veteran's February 2000, denial mentioned the truck 
incident, but ultimately denied the claim because there was 
no evidence linking the Veteran's current injury to his 1989 
in-service ankle sprain.  Though the ankle sprain was the 
only in-service ankle injury recorded, there is evidence that 
the Veteran was struck by a truck.  As the Veteran has 
submitted evidence from a private physician who noted that 
the Veteran has traumatic fractures and linked these 
fractures to the truck incident (as the only traumatic 
incident given in the Veteran's history), the physician's 
letter provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra.

As such, the Board finds that such evidence, being presumed 
credible solely for 
the purpose of addressing new and material evidence, relates 
to a previously unestablished fact; that is, providing a 
nexus between an in-service event and the Veteran's current 
disability.  Such evidence is new and material, and the claim 
of entitlement to service connection for a right ankle 
disability are reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a right ankle disability is reopened.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

While the Veteran was able to supply new and material 
evidence to reopen his claim for a right ankle disability, 
the credibility of the evidence is now for consideration, and 
there is not sufficient evidence to show that the Veteran, in 
fact, suffers from a right ankle disability that is related 
to his service.  In this regard, the Veteran injured his 
right ankle in service in November 1989 playing basketball.  
The service treatment record noted that the Veteran had a 
sprained right ankle, rule out fracture.  Also, service 
treatment records indicate that the Veteran was struck by a 
truck in April 1991.  The treatment records noted that the 
truck hit the Veteran in his right shoulder, and that the 
Veteran did not have any other pain.  However, the Veteran 
did not claim service connection for a right ankle condition 
on his initial application in 1992 and had no complaints 
concerning his right ankle on the September 1992 VA 
examination.  A May 1999 VA treatment record notes the 
Veteran reported a history of an injury to his right ankle in 
August 1992 (after service) while playing basketball.  He 
reported hearing a crack at that time.  In a November 1998 
treatment record he reported right ankle pain which he stated 
began in service, but he denied any gross injuries.  He did 
mention being hit by a truck in the right shoulder.

Though the Veteran was denied service connection for his 
ankle injury because there was no evidence linking his 1989 
ankle sprain to his current disability, the Veteran has not 
been afforded a VA examination that addresses the 1989 
incident 
as a possible cause of his current condition.  On remand, the 
Veteran should be afforded a VA examination to determine if 
an incident in service caused his current ankle disability.  
The examiner should specifically address the 1989 sprain and 
the 1991 truck accident during which only his shoulder injury 
was reported. 

Since the Board has determined that an examination is 
necessary in the instant 
case, the Veteran is hereby informed that 38 C.F.R. § 
3.326(a) (2008) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 (2008) address the 
consequences of a Veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination scheduled 
in conjunction with reopened claim, the claim will be denied.  
38 C.F.R. § 3.655(b) (2008).

As the most updated records contained in the claims file are 
from the SSA, current records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and private, from 
whom he has received treatment for his 
right ankle disability after March 2008.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran not currently contained in the 
claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician, to 
determine the nature and extent of any 
current right ankle disability, and to 
provide an opinion as to any possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should 
specifically note the November 1989 in-
service ankle sprain and the April 1991 
truck accident injuring his shoulder, as 
well as the November 1999 VA examiner 
opinion and March 2004 private physician 
opinion.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability is the result of 
the ankle sprain in service or any other 
incident of the Veteran's military 
service.  The examiner should provide a 
rationale for the conclusions reached.

3.  Thereafter, readjudicate the claim on 
the merits.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


